                                                   The Honorable Judge Christopher M. Alston
1
                                                   Chapter 11
2                                                  Hearing Date: July 16, 2020
                                                   Hearing Time: 9:30 AM
3                                                  Hearing Location: Telephonic
4                                                  Response Date: July 9, 2020

5     Arnold M. Willig
      Elizabeth H. Shea
6
      Charles L. Butler, III
7     HACKER & WILLIG, INC., P.S.
      520 Pike Street, Suite 2500
8     Seattle, Washington 98101-3225
9     Tel. (206) 340-1935

10    Attorneys for Secured Creditor BRMK Lending, LLC
11
                              UNITED STATES BANKRUPTCY COURT
12                       WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
13    In re:                                                 No. 20-11541-CMA
14
      V. S. INVESTMENT ASSOC., LLC,                          NOTICE OF HEARING ON BRMK
15                                                           LENDING, LLC’S MOTION TO
                                    Debtor.                  DISMISS BANKRUPTCY OR FOR
16
                                                             RELIEF FROM STAY AND
17                                                           ABANDONMENT TO PROCEED
                                                             WITH RECEIVERSHIP
18
      TO THE:        CLERK OF THE BANKRUPTCY COURT;
19
      AND TO:        ALL INTERESTED PARTIES
20
               PLEASE TAKE NOTICE that HACKER & WILLIG, INC. P.S., as attorneys for Secured
21
      Creditor BRMK Lending, LLC, successor by merger to PBRELF I, LLC (“BRMK”), has filed a
22
      Motion to Dismiss Bankruptcy or for Relief from Stay to Proceed with Receivership. The Motion
23
      seeks relief from stay as to the following real property:
24

25             Lots 1 and 2, Block “B”, CITY GARDEN, according to the plat thereof recorded in
               Volume 10 of Plats, page 14, records of King County, Washington;
26



                                                                  HACKER & WILLIG, INC., P.S.
                                                                          ATTORNEYS AT LAW
     NOTICE OF HEARING -1                                             520 Pike Street, Suite 2500
                                                                      Seattle, Washington 98101
                                                                       Telephone (206) 340-1935
     Case 20-11541-CMA       Doc 25-2     Filed 06/22/20     Ent. 06/22/20 16:44:10      Pg. 1 of 3
             EXCEPT the Westerly 20 feet of Lots 1 and 2 (measured along the North line of Lot
1
             1 and the South line of Lot 2);
2
             AND EXCEPT the South 10 feet of Lot 2, (measured along the East line of said Lot
3            2).
4
             SITUATE in the County of King, State of Washington.
5

6            PHYSICAL ADDRESS: 2463, 2465, 2467, and 2469 South College Street, Seattle,
             WA 98144
7
             ASSESSOR’S TAX PARCEL NO.: 159460-0090-08
8
      The relief from stay also seeks to allow pending litigation arising out of the breach of the contract
9
      to sell such property to go forward in King County Superior Court.
10
             The hearing of this Motion will be held as follows:
11

12          JUDGE:        Christopher M. Alston             TIME:     9:30 a.m.
            ROOM:         Telephonic                        DATE:     Friday, July 16, 2020
13
                    Telephonic Hearing Instructions
14
                    (1) Dial: 1-888-363-4749
15
                    (2) Enter Access Code: 8955076#
16
                    (3) Press the # sign
17
                    (4) Enter Security Code when prompted: 3564#
18
                    (5) Speak your name when prompted
19
             Copies of the supporting documents of the Motion may be obtained at the United States
20
      Bankruptcy Court Clerk’s Office, or by contacting Arnold M. Willig at the address listed below.
21
             If you oppose the Motion, you must file a written response with the Clerk of the United
22
      States Bankruptcy Court at 700 Stewart Street, Room 6301, Seattle, Washington 98101, and deliver
23
      copies to the undersigned at the address listed below NOT LATER THAN THE RESPONSE
24
      DATE, WHICH IS JULY 9, 2020, seven (7) days prior to the date set for hearing, per LBR 9013-
25
      1(d)(5). If no response is timely filed and served, the Court may, in its discretion, grant the
26



                                                                    HACKER & WILLIG, INC., P.S.
                                                                           ATTORNEYS AT LAW
     NOTICE OF HEARING -2                                              520 Pike Street, Suite 2500
                                                                       Seattle, Washington 98101
                                                                        Telephone (206) 340-1935
     Case 20-11541-CMA       Doc 25-2      Filed 06/22/20    Ent. 06/22/20 16:44:10       Pg. 2 of 3
1     Motion prior to the hearing, without further notice, and strike the hearing.
2

3            DATED this 22nd day of June, 2020.
4                                         Respectfully submitted,
5                                         HACKER & WILLIG, INC., P.S.
6                                         /s/ Arnold M. Willig
7
                                          Arnold M. Willig, WSBA #20104
                                          Elizabeth H. Shea, WSBA #27189
8                                         Charles L. Butler, III, WSBA #36893
                                          HACKER & WILLIG, INC., P.S.
9                                         520 Pike Street, Suite 2500
                                          Seattle, WA 98101
10                                        Attorneys for Secured Creditor
                                          BRMK Lending, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                  HACKER & WILLIG, INC., P.S.
                                                                          ATTORNEYS AT LAW
     NOTICE OF HEARING -3                                             520 Pike Street, Suite 2500
                                                                      Seattle, Washington 98101
                                                                       Telephone (206) 340-1935
     Case 20-11541-CMA       Doc 25-2    Filed 06/22/20     Ent. 06/22/20 16:44:10       Pg. 3 of 3
